DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 07/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Allowable Subject Matter
Claims 36 and 37 appear to be free from art.

Claim Rejections - 35 USC § 102

Claim(s) 1, 2, 4, and 10-14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Patent Pub. 2019/0350200).  This rejection is maintained.  Claim 5 was inadvertently not included in the rejection line.  Claim 5 is cancelled.
 Rejection

Sharma et al. disclose synergistic antimicrobial compositions comprising quaternary ammonium compounds and antimicrobial actives (ABSTRACT).  Sharma et al. disclose the composition is in the form of a personal care and cosmetic such as soap, shampoo or conditioner ([0087]).  Sharma et al. disclose formulation comprising the quaternary ammonium, cetyl pyridinium chloride and the antimicrobial 
Arguments
Applicant’s Arguments
Applicant argues claim 1 has been amended to include the subject matter of claim 5, which is not rejected as anticipated.  Applicant's arguments filed have been fully considered but they are not persuasive.
Examiner’s Response
Claim 5 was inadvertently not include in the rejection line of the rejection.  The compositions of Sharma et al. are free of parabens, formaldehyde donors and isothiazolinones, which meets the limitations of claims 4 and 5.


Claim Rejections - 35 USC § 103
Claims 6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent Pub. 2019/0350200).  This rejection is maintained.
Rejection

Sharma et al. is discussed above differs from the instant claims insofar as they do not disclose the product weights of claims 6 and 7.
Sharma et al. disclose the quaternary ammonium compound is present in an amount of 0.0025-50 w/w and antimicrobial active is present in an amount of 0.0025-25% w/w.
The prior art discloses the use of quaternary ammonium compound in an amount of 0.0025-50 w/w and antimicrobial active in an amount of 0.0025-25% w/w. Thus, the prior art differs from the prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Arguments
Applicant’s Arguments
Applicant argues claim 1 has been amended to include the subject matter of claim 5, which is not rejected as anticipated in the above rejection.  Applicant's arguments filed have been fully considered but they are not persuasive.

Examiner’s Response
Claim 5 was inadvertently not include in the rejection line of the rejection.  The compositions of Sharma et al. are free of parabens, formaldehyde donors and isothiazolinones, which meets the limitations of claims 4 and 5.


Claims 16, 17, 19-22, 25, 27-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauczinski et al. (US Patent Pub. 2019/0224099).
Rejection


It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Arguments
Applicant’s Arguments
Applicant argues they have surprisingly discovered that the presently claimed combination of piroctone olamine and p-anisic acid exhibits synergistic activity as an antimicrobial composition.  Applicant argues a diluted blend containing 0.05% piroctone olamine and 0.5% sodium p-anisate was able to effectively kill bacteria in a product by day 7, the individual components at concentrations twice that of the diluted blend (0.1% piroctone olamine and 1% sodium p-anisate) failed to do so.  Applicant further argues synergy.  Applicant argues Gauczinski does not disclose or suggest a composition containing piroctone olamine with p-anisic acid which is substantially free of isothiazolinones. Applicant argues the reference does not disclose or suggest a product comprising a sufficient amount of antimicrobial actives, of p-anisic acid or a salt thereof and piroctone olamine to inhibit microbial growth in the product. 
Examiner’s Response
See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations).  When looking to the instant specification, applicant has not shown where the combination is "synergistic".  Furthermore, the reference discloses the claimed product comprising p-anisic acid or a salt thereof and piroctone olamine, so it would appear to have inherent synergism. 
Even, assuming, purely arguendo, that unexpected results had been shown, Applicant’s claims do not disclose the critical concentrations disclosed by the example 2 in the specification, therefore the examples are not commensurate in scope with the instant claims.
As previously disclosed, Gauczinski et al. disclose concentrate compositions comprising 5% octopirox and 10% p-anisic acid (TABLE 2, Example 23).  Gauczinski et al. disclose the formulations comprising the concentrates include shampoo, soap and cleansing wipes ([0153]).  Gauczinski et al. disclose the concentrate is added to the formulation at a level from 0.001 to 20 wt. % by total weight of the formulation, which would overlap the concentrations of the instant claims and meet the limitation of “sufficient amount” of the instant claims.  The formulation of Example 23 does not contain benzisothiazolone, therefore the reference meets the limitation of the instant claims. 

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612